DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species VI (Figure 31) in the reply filed on 02/25/2021 is acknowledged. Claims 35, 39-43, and 49-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. The withdrawn claims are not part of Species VI elected by applicant in the reply filed 02/25/2021. Claims 35, 39, and 49-53 are directed to nonelected Species III, and Claims 40-43 are directed to nonelected Species IV, the claims are therefore withdrawn from consideration.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 44 is objected to because of the following informalities:
Claim 44 line 2 reads: “with claim 2420”. It is assumed that the applicant intended to claim dependency from independent claim 24 rather than non-existent claim 2420. This should be corrected for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-27, 29-31, 36-37, 44-48, 54-57, and 59-63 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over DE 102008056027 A1 (Leichtenmueller).
Regarding claim 24, Leichtenmueller discloses a connecting device (see Fig. 6) for connecting two components, wherein the connecting device comprises a main body (ref. 2), which comprises a receiving channel (see annotated Figure 6 below) extending through the main body for accommodating a fixing element (all connecting device configurations (ref. 1a-1f) 
wherein the main body comprises a base section (see annotated Figure 6 below) and multiple anchoring sections (ref. 8) projecting away or protruding from the base section for anchoring the main body in one of the components (see Fig. 6), wherein the anchoring sections are configured as at least sectionally cylindrical thickenings (see ref. 8 in all figures are sectionally cylindrical thickenings), wherein the at least sectionally cylindrical thickenings overlap each other (the main body can be viewed from a side view, and depending on the position of the main body in rotation, the cylindrical thickenings can extend over one another so as to cover partly, and therefore overlap each other).

    PNG
    media_image1.png
    422
    762
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 6.

    PNG
    media_image2.png
    566
    866
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 6.
Regarding claim 25, Leichtenmueller discloses the main body (ref. 2) comprises an actuating opening (see annotated Figure 6 below) that is different from an insertion opening or the fixing opening (see annotated Figure 6 above), by way of which the fixing element arranged in the receiving channel is accessible for actuation thereof (a tool can be inserted through the top of the actuating opening in order to actuate the fixing element).

    PNG
    media_image3.png
    377
    647
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 6.
Regarding claim 26, Leichtenmueller discloses the actuating opening (see annotated Figure 6 above) is configured as an actuating slot (it can be seen in annotated Figure 6 above that the actuating opening is a slot shaped opening).
Regarding claim 27, Leichtenmueller discloses the main body (ref. 2) is formed as one piece (it can be seen in Figures 1-6 that the main body (ref. 2) is one piece and is not separable from the cylindrical thickenings).
Regarding claim 29, Leichtenmueller discloses the fixing element is a screw (ref. 3) and:
a) an insertion opening is larger than a screw head of the screw, or 
b) the fixing opening is smaller than the screw head of the screw, or 
c) the fixing opening (the fixing opening is the opening of the receiving channel that is opposite the insertion opening (shown above in annotated Figure 6)) is larger than a threaded section of the screw (the fixing opening needs to be larger than a threaded section of the screw in order to allow the screw to pass through and attach to the second of the two components being connected together).
Regarding claim 30, Leichtenmueller discloses the main body comprises an actuating opening (see annotated Figure 6 above) which is, in at least one direction, smaller than a maximum (see annotated Figure 6 below), minimum, or average outer diameter, taken perpendicularly to a connecting direction of the fixing element (ref. 3), of the fixing element configured as a screw (the fixing element is a screw, see paragraph [0025] line 2 of the attached translation, also see in Fig. 1a that the screw has a head significantly larger than its threaded section).
NOTE: See in annotated Figure 6 below that the actuating channel deepens as it gets closer to the insertion opening. The end of the actuation slot is not deep enough to accept the head of the fastener without it protruding above the connection device, therefore the slot deepens to accept the head of the fastener, and the end opening of the actuation channel is smaller than the diameter of the head of the fastener.

    PNG
    media_image4.png
    532
    595
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 6.
Regarding claim 31, Leichtenmueller discloses the fixing element (ref. 3) comprises an engagement section (the screw head), on which a user of the connecting device may engage by means of a tool for actuating the fixing element (in order for the connection device to connect two components, the screw thread needs to engage the first and second of the two components being contacted. In order for the screw to do this, the screw is engaged with a tool on its screw head).
Regarding claim 36, Leichtenmueller discloses the main body (ref. 2) comprises an actuating opening (See annotated Figure 6 above) which extends in a direction running parallel to a connecting direction of the connecting device over at least a third of a length of the main body taken in the connecting direction (see annotated Figure 6 below).

    PNG
    media_image5.png
    461
    764
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 6.
Regarding claim 37, Leichtenmueller discloses an outer side of the main body (ref. 2) remote from the receiving channel is provided at least in sections with anchoring ribs (see attached translation paragraph [0016], also see annotated Figure 6 below) for anchoring the main body in one of the components (ref. 14).

    PNG
    media_image6.png
    441
    527
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 6.
Regarding claim 44, Leichtenmueller discloses one of the components (ref. 14) comprises a recess (see ref. 16 in Fig. 1b) corresponding to an ASLAN LAW, P.C.Application No.: 16/100,779Docket No.: 8001-0014PUS1Page 6 of 14external shape of the main body (ref. 2) of the connecting device, such that the main body is fixable in the component in a positive-fitting manner (see in Fig. 1c-1d that the main body (ref. 20) fits into the recess (ref. 16) in a positive fitting manner, also see attached translation paragraph [0016]).
Regarding claim 45, Leichtenmueller discloses a method for connecting two components, comprising: 
- providing a component (ref. 14); 
- introducing a recess (ref. 16) by processing the component (see attached translation paragraph [0036], holes 17a-17d are mentioned with drilling, also the merged translation mentions that the large bore (ref. 17d) is drilled);
- inserting a main body of a connecting device (ref. 2) in accordance with Claim 24 (see Claim 24) into the recess; 
- connecting the components to each other by actuating the fixing element (ref. 3) of the connecting device arranged in the main body (when the fixing element is seated in the receiving channel, it protrudes from the fixing opening and extends into the second of the two connecting components (ref. 15) as seen in Fig. 1d. This allows the threads on the fixing component to engage the second connecting component when actuated, and fastens the first component (ref. 14) to the second component (ref. 15)).
Regarding claim 46, Leichtenmueller discloses the component (ref. 14) in which the recess (ref. 16) is introduced is plate-shaped (see attached translation paragraph [0026]).
Regarding claim 47, Leichtenmueller discloses the recess is introduced into the component by means of a milling machine (see attached translation paragraph [0036], holes 17a-17d are mentioned with drilling, also the merged translation mentions that the large bore (ref. 17d) is drilled), in which a milling head is rotated about a rotational axis running perpendicularly to a main side of the component.
NOTE: A drill and milling machine are analogous in this situation as they both have heads rotating about an axis that is perpendicular to the surface of interest, and they both remove material in order to create a cavity. 
NOTE: All embodiments of the connection devices (ref. 2) can be positively fitted into a recess of a first component, by drilling out the corresponding shape of the connection device (ref. 2) in the first component, as seen in Figs. 1c-1d)
Regarding claim 48, Leichtenmueller discloses a connecting device (see Fig. 6) for connecting two components (ref. 14 and ref. 15), wherein the connecting device comprises a main body (ref. 2), which comprises a receiving channel extending through the main body for accommodating a fixing element (see annotated Figure 6 above), wherein the receiving channel is accessible at an end by way of a fixing opening of the main body (the fixing opening is the opposite end of the receiving channel as the insertion opening, see annotated Figure 6 above), wherein the main body comprises a base section and an anchoring section (ref. 8) protruding away or projecting from the base ASLAN LAW, P.C.Application No.: 16/100,779Docket No.: 8001-0014PUS1Page 7 of 14section for anchoring the main body in one of the components (see annotated Figure 6 above), wherein the anchoring section is configured as a cylindrical thickening portion of an end of the main body remote from the fixing opening (the cylindrical thickenings are remote from the fixing opening and abut the second end of the main body, see annotated Figure 6 below).

    PNG
    media_image7.png
    646
    981
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 6.
Regarding claim 54, Leichtenmueller discloses the main body (ref. 2) comprises an actuating opening that is configured as an actuating slot (see annotated Figure 6 above).
Regarding claim 55, Leichtenmueller discloses the main body (ref. 2) comprises an actuating opening (see annotated Figure 6 above) which is configured, at least in sections or at least substantially, complementarily to an outer contour of the fixing element (see in annotated Figure 6 above that the actuating opening is complementary to the threaded portion of the fixing element (ref. 3)).
Regarding claim 56, Leichtenmueller discloses an actuating opening (see annotated Figure 6 above) of the main body (ref. 2) comprises a narrow slot section and a section that is wider in comparison thereto (see annotated Figure 6 below), wherein the narrow slot section and the wider section are configured such that the fixing element (ref. 3) configured as a screw is introducible into the receiving channel through the actuating opening (the only way to correctly introduce a screw into the receiving channel is through the actuating opening).

    PNG
    media_image8.png
    476
    756
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 6.
Regarding claim 57, Leichtenmueller discloses the main body (ref. 2) is formed as one piece (it can be seen in Figures 1-6 that the main body (ref. 2) is one piece and is not separable from the cylindrical thickenings).
Regarding claim 59, Leichtenmueller discloses the fixing element (ref. 3) is a screw and:
a) an insertion opening is larger than a screw head of the screw, or 
b) the fixing opening is smaller than the screw head of the screw, or ASLAN LAW, P.C.Application No.: 16/100,779Docket No.: 8001-0014PUS1 Page 9 of 14 
c) the fixing opening (the fixing opening is the opening of the receiving channel that is opposite the insertion opening (shown above in annotated Figure 6)) is larger than a threaded section of the screw (the fixing opening needs to be larger than a threaded section of the screw in order to allow the screw to pass through and attach to the second of the two components being connected together).
Regarding claim 60, Leichtenmueller discloses an actuating opening (see annotated Figure 6 above) of the main body (ref. 2) extends in a direction running parallel to a connecting direction of the connecting device over at least a third of a length of the main body taken in a connecting direction (see annotated Figure 6 above).
Regarding claim 61, Leichtenmueller discloses one of the components (ref. 14) comprises a recess (ref. 16 in Fig. 1b) corresponding to an external shape of the main body (ref. 2) of the connecting device, such that the main body is fixable in the component in a positive-fitting manner (see in Fig. 1c-1d that the main body (ref. 20) fits into the recess (ref. 16) in a positive fitting manner, also see attached translation paragraph [0016]).
Regarding claim 62, Leichtenmueller discloses a method for connecting two components (ref. 14 and ref. 15), comprising:
- providing a component (ref. 14); 
- introducing a recess (ref. 16) by processing the component (see attached translation paragraph [0036], holes 17a-17d are mentioned with drilling, also the merged translation mentions that the large bore (ref. 17d) is drilled); 
- introducing a main body (ref. 2) of a connecting device in accordance with Claim 48 (see claim 48) into the recess; 
- connecting the components to each other by actuating the fixing element (ref. 3) of the connecting device arranged in the main body (when the fixing element is seated in the receiving channel, it protrudes from the fixing opening and extends into the second of the two connecting components (ref. 15) as seen in Fig. 1d. This allows the threads on the fixing component to engage the second connecting component when actuated, and fastens the first component (ref. 14) to the second component (ref. 15)).
Regarding claim 63, Leichtenmueller discloses the recess (ref. 16) is introduced into the component (ref. 14) by means of a milling machine (see attached translation paragraph [0036], holes 17a-17d are mentioned with drilling, also the merged translation mentions that the large bore (ref. 17d) is drilled), in which a milling head is rotated about a rotational axis running perpendicularly to a main side of the component.
NOTE: A drill and milling machine are analogous in this situation as they both have heads rotating about an axis that is perpendicular to the surface of interest, and they both remove material in order to create a cavity. 
NOTE: All embodiments of the connection devices (ref. 2) can be positively fitted into a recess of a first component, by drilling out the corresponding shape of the connection device (ref. 2) in the first component, as seen in Figs. 1c-1d)
Claim(s) 24 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 5096324 A (Harley).
Regarding claim 24, Harley discloses a connecting device (see Fig. 1) for connecting two components (see Fig. 3), wherein the connecting device comprises a main body (see Fig. 1), which comprises a receiving channel (the receiving channel is the passage way located between the main chamber (ref. 10) and the opening (ref. 12)) extending through the main body for accommodating a fixing element (ref. 16), wherein the receiving channel is accessible at an end by way of a fixing opening (ref. 12) of the main body, wherein the main body comprises a base section (ref. 2) and multiple anchoring sections (ref. 8) projecting away or protruding from the base section for anchoring the main body in one of the components (anchoring sections (ref. 8) assist in anchoring the main body in one of the components), wherein the anchoring sections are configured as at least sectionally cylindrical thickenings (the anchoring sections have an overall cylindrical shape just like the base section that they extend from, and therefore are considered cylindrical thickenings, see Fig. 1), wherein the at least sectionally cylindrical thickenings overlap each other (see that from the top view of Fig. 1, the thickenings cover each other and therefore overlap).
Regarding claim 31, Harley discloses the fixing element (ref. 16) comprises an engagement section (ref. 14), on which a user of the connecting device may engage by means of a tool for actuating the fixing element (see Harley specification Column 1 lines 13-29).
Regarding claim 32, Harley discloses the tool (screw driver) for actuating the fixing element (ref. 16), together with the engagement section (ref. 14), forms an angular gear (a screw driver engaged at an angle with the head of a screw is considered an angular gear, see Harley Specification Column 1 lines 13-29).
Claim(s) 24, 28, 33-34, 38, 48, and 58 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over GB 1561985 A (Harley).
Regarding claim 24, Harley discloses a connecting device (see Fig. 10) for connecting two components (ref. B and ref. C), wherein the connecting device comprises a main body (see Fig. 10), which comprises a receiving channel (ref. 5) extending through the main body for accommodating a fixing element (ref. 13), wherein the receiving channel is accessible at an end by way of a fixing opening (the opening of the receiving channel on ref. 4 is the fixing opening) of the main body, wherein the main body comprises a base section (see annotated Figure 10 below) and multiple anchoring sections (ref. 10) projecting away or protruding from the base section for anchoring the main body in one of the components (see specification page 3 lines 85-95), wherein the anchoring sections are configured as at least sectionally cylindrical thickenings (see in Fig. 10 that the thickenings (ref. 10) extend sectionally around the circumference of the base (see specification page 2 lines 85-89), widening the cylindrical base section, and are therefore cylindrical thickenings), wherein the at least sectionally cylindrical thickenings overlap each other (see in Fig. 10 that from the top view, the cylindrical thickenings cover each other and therefore overlap).

    PNG
    media_image9.png
    463
    767
    media_image9.png
    Greyscale

Figure 9. Annotated Figure 10.
Regarding claim 28, Harley discloses the main body (see Fig. 10) is configured as a plastic injection molded component (see specification page 1 lines 95-96 and page 2 line 1) or as a metal die cast component.
Regarding claim 33, Harley discloses the base section is cuboidal (see annotated Figure 10 above).
Regarding claim 34, Harley discloses at least one of the anchoring sections (ref. 10) is configured as a cylindrical thickening of an end of the main body remote from the fixing opening (the thickenings (ref. 10) are thickenings on a the cylindrical part of the main body and therefore make the cylindrical section thicker. Further, see in Fig. 10 that the thickenings (ref. 10) extend sectionally around the circumference of the base (see specification page 2 lines 85-89), widening the cylindrical base section, and are therefore cylindrical thickenings).
Regarding claim 38, Harley discloses the connecting device (see Fig. 10), in addition to the fixing element (ref. 13) and the main body (see Fig. 10) comprises a counter piece (ref. 2), wherein the fixing element is able to be brought into engagement with the counter piece for connecting the two components (see specification page 2 lines 97-120).
Regarding claim 48, Harley discloses a connecting device (see Fig. 10) for connecting two components (ref. B and ref. C), wherein the connecting device comprises a main body (see Fig. 10), which comprises a receiving channel (ref. 5) extending through the main body for accommodating a fixing element (ref. 13), wherein the receiving channel is accessible at an end by way of a fixing opening (the opening of the receiving channel on ref. 4 is the fixing opening) of the main body, wherein the main body comprises a base section (see annotated Figure 10 below) and an anchoring section (see annotated Figure 10 below) protruding away or projecting from the baseASLAN LAW, P.C.Application No.: 16/100,779Docket No.: 8001-0014PUS1 Page 7 of 14section for anchoring the main body in one of the components, wherein the anchoring section is configured as a cylindrical thickening portion of an end of the main body remote from the fixing opening (see annotated Figure 10 below).

    PNG
    media_image10.png
    502
    739
    media_image10.png
    Greyscale

Figure 10. Annotated Figure 10.
Regarding claim 58, Harley discloses the main body (see Fig. 10) is configured as a plastic injection-molded component (see specification page 1 lines 95-96 and page 2 line 1) or as a metal die-cast component.
Response to Amendment
	The amendment filed on 06/16/2021 has been entered. Claims 1-23 have been canceled. Claims 24-63 are new. Applicant’s cancelation of claims 1-23 has overcome the previously set forth claim objections and 35 U.S.C. 112 claim rejections in the Non-Final Office action dated 04/12/2021. Claims 35, 39-43, 49, and 50-53 have been withdrawn. Claims 24-63 are currently pending and have been examined. 
Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not disclose, teach, or suggest the at least sectionally cylindrical thickenings overlap each other. Further, the applicant also argues that the prior art does not disclose, teach, or suggest wherein the anchoring section is configured as a cylindrical thickening portion of an end of the main body remote from the fixing opening. First, the term overlap means to have one object at least partially cover another object. Using various perspective views can vary whether or not two objects are overlapping. For instance, the cylindrical thickenings of Leichtenmueller can overlap depending on the angle that they are being viewed from. Therefore, the cylindrical thickenings may be overlapping when a side view of the connector is observed. Second, applicant argues that the cylindrical shape of Leichtenmueller cannot have ends. Examiner respectfully disagrees, and points to Figure 6 of Leichtenmueller. The cylindrically shaped main body may have a top and bottom flat surface that may be considered the first and second ends. The cylindrical thickenings abut the bottom surface, while being remote from the fixing opening, therefore having a cylindrical thickening of an end of the main body remote from the fixing opening. Examiner believes the arguments filed by applicant on 06/16/2021 are not persuasive for at least the reasons listed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678